                                                                      Case 2:18-bk-12429-NB              Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43          Desc
                                                                                                          Main Document    Page 1 of 21


                                                                        1 Alan G. Tippie (CA State Bar No. 89587)
                                                                            atippie@sulmeyerlaw.com
                                                                        2 Mark S. Horoupian (CA Bar No. 175373)
                                                                            mhoroupian@sulmeyerlaw.com
                                                                        3 Steven F. Werth (CA State Bar No. 205434)
                                                                            swerth@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        5 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Attorneys for Dean G. Rallis Jr., Agent
                                                                        8

                                                                        9                                 UNITED STATES BANKRUPTCY COURT
                                                                       10                                  CENTRAL DISTRICT OF CALIFORNIA
  A Professional Corporation




                                                                       11                                         LOS ANGELES DIVISION
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 In re                                            Case No. 2:18-bk-12429-NB

                                                                       13 DANA HOLLISTER,                                  Chapter 11

                                                                       14                    Debtor.                       AGENT'S MOTION FOR ORDER: (1)
                                                                                                                           AUTHORIZING SALE OF ESTATE’S
SulmeyerKupetz,




                                                                       15                                                  INTEREST IN PERSONAL PROPERTY
                                                                                                                           (RESTAURANT EQUIPMENT) OUT OF THE
                                                                       16                                                  ORDINARY COURSE OF BUSINESS, FREE
                                                                                                                           AND CLEAR OF ALL LIENS, CLAIMS AND
                                                                       17                                                  INTERESTS WITHOUT OVERBID; (2)
                                                                                                                           DETERMINING THAT BUYER IS A GOOD
                                                                       18                                                  FAITH PURCHASER; AND (3) WAIVING
                                                                                                                           THE FOURTEEN (14) DAY STAY
                                                                       19                                                  PRESCRIBED BY RULE 6004(h) OF THE
                                                                                                                           FEDERAL RULES OF BANKRUPTCY
                                                                       20                                                  PROCEDURE; MEMORANDUM OF POINTS
                                                                                                                           AND AUTHORITIES; DECLARATIONS OF
                                                                       21                                                  DEAN G. RALLIS JR. AND ALFRED M.
                                                                                                                           MASSE
                                                                       22

                                                                       23                                                  [11 U.S.C. §§ 363(b)(1), 541; Fed. R. Bankr. P. 6004;
                                                                                                                           Loc. Bankr. R. 9013-1(o)(1)]
                                                                       24
                                                                                                                           {No Hearing Required Unless Requested}
                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            SFW\ 2656928.3
                                                                      Case 2:18-bk-12429-NB         Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43               Desc
                                                                                                     Main Document    Page 2 of 21


                                                                        1 TO THE HONORABLE NEIL R. BASON, UNITED STATES BANKRUPTCY JUDGE,

                                                                        2 THE DEBTOR AND ITS COUNSEL, THE OFFICE OF THE UNITED STATES TRUSTEE,

                                                                        3 AND PARTIES ENTITLED TO NOTICE:

                                                                        4            Dean G. Rallis Jr. ("Agent"), Court-appointed agent of the above-captioned debtor Dana

                                                                        5 Hollister ("Debtor") for the purposes set out in this Court's order entered July 25, 2018 (Docket No.

                                                                        6 528), hereby moves this Court for an order approving the sale of certain restaurant equipment

                                                                        7 currently located at Villain's Tavern, 1356 Palmetto Street, Los Angeles California, which is more

                                                                        8 specifically described in the attached Exhibit 1 (the "Property"). The Agent seeks to sell ("Sale")

                                                                        9 the Debtor's estate's ("Estate") interest in the Property to Kohn-Megibow Company, or its assignee

                                                                       10 ("Buyer").
  A Professional Corporation




                                                                       11            The Buyer has offered to purchase the Property for $9,000 ("Purchase Price") payable
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 within ten (10) days of the entry of an order approving this Sale. The Agent is providing notice of

                                                                       13 the Motion to all parties in this case, with a 17-day opportunity to object to the Sale. Should any

                                                                       14 party approach the Agent during this time offering to acquire the Property for more than the
SulmeyerKupetz,




                                                                       15 Purchase Price, the Agent may determine that such offer is a higher and better offer than that of the

                                                                       16 Buyer. As such, by the Motion, Agent seeks to sell the Property to (1) the Buyer, or (2) such other

                                                                       17 party as may offer to purchase the Property, in the 17-day period after the date notice of this Motion

                                                                       18 was given, in an amount which the Agent believes in his sole discretion to be a higher and better
                                                                       19 offer for the Property.

                                                                       20            This Motion is made pursuant to 11 U.S.C. § 363(b)(1), 11 U.S.C. § 365, and Federal Rules

                                                                       21 of Bankruptcy Procedure 6004 and 9019 on the grounds that, based on the Agent's sound business

                                                                       22 justification, the Sale is in the best interests of the Estate. The Agent, through the Debtor, has

                                                                       23 engaged in negotiations with Buyer regarding the Sale, and the Buyer's current offer of $9,000 is

                                                                       24 the highest and best offer the Agent has received for the Property to date. The Property is being

                                                                       25 sold free and clear of liens, claims, and interests, with any such liens, claims, and interests (if any)

                                                                       26 to attach to the proceeds of the Sale.

                                                                       27            This Motion is based on the accompanying Memorandum of Points and Authorities, the

                                                                       28 attached declarations of Dean G. Rallis Jr. and Alfred Masse, the concurrently-filed Local Rule


                                                                            SFW\ 2656928.3                                   2
                                                                      Case 2:18-bk-12429-NB          Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43               Desc
                                                                                                      Main Document    Page 3 of 21


                                                                        1 Form 6004-2, the record in this case, all facts and documents that are judicially noticeable and any

                                                                        2 other or further evidence or argument presented to the Court prior to or at the hearing on the

                                                                        3 Motion.

                                                                        4            WHEREFORE, the Agent respectfully requests that this Court enter an order:
                                                                        5            1.      Authorizing the Agent to sell the Estate's interest in the Property for $9,000 to the

                                                                        6 Buyer, or such other party as may make a higher and better offer for the Property without further

                                                                        7 order of the Court;

                                                                        8            2.      Finding the Sale is free and clear of all liens, claims and interests, if any, and to

                                                                        9 transfer any such liens to the sale proceeds;

                                                                       10            3.      Finding that the Buyer is a good faith purchaser as described in 11 U.S.C. § 363(m);
  A Professional Corporation




                                                                       11            4.      Waiving the fourteen-day stay period provided under FRBP 6004(h);
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12            5.      Finding that the Purchase Price is fair and reasonable; and

                                                                       13            6.      Granting such other relief as the Court deems just and proper.

                                                                       14 DATED: November 16, 2018                      SulmeyerKupetz
                                                                                                                        A Professional Corporation
SulmeyerKupetz,




                                                                       15

                                                                       16
                                                                                                                        By:    /s/Steven F. Werth
                                                                       17
                                                                                                                              Alan G. Tippie
                                                                       18                                                     Mark S. Horoupian
                                                                                                                              Steven F. Werth
                                                                       19                                                     Attorneys for Dean G. Rallis Jr., Agent
                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            SFW\ 2656928.3                                     3
                                                                      Case 2:18-bk-12429-NB          Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43              Desc
                                                                                                      Main Document    Page 4 of 21


                                                                        1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                                        2                                                     I.
                                                                        3                                             BACKGROUND
                                                                        4                    On March 6, 2018 (the "Petition Date"), the Debtor filed a voluntary petition under

                                                                        5 chapter 11 of Title 11 of the United States Code, commencing the above-captioned individual

                                                                        6 Chapter 11 bankruptcy case. No trustee has been appointed in this case, and the Debtor continues

                                                                        7 to serve as a Debtor in Possession.

                                                                        8                    On June 6, 2018, the Debtor filed a "Notice Of Motion And Motion To Approve A

                                                                        9 Settlement Agreement Between And Among Debtor, The Roman Catholic Archbishop Of Los

                                                                       10 Angeles, The California Institute Of The Sisters Of The Most Holy And Immaculate Heart Of The
  A Professional Corporation




                                                                       11 Blessed Virgin Mary, The Bird Nest, LLC And The Official Committee Of Unsecured Creditors"
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 [Docket No. 445] (the "Settlement Motion"). The Settlement Motion sought approval of a term

                                                                       13 sheet (as modified, the "Term Sheet") by and among the Debtor and several other parties,

                                                                       14 resolving certain disputes stemming from a failed real estate transaction.
SulmeyerKupetz,




                                                                       15                    The Term Sheet provided, among other things, that upon Court approval of the

                                                                       16 Settlement Motion, the Debtor would nominate a disinterested person to serve as the Debtor's

                                                                       17 attorney-in-fact for certain purposes in this bankruptcy case as described in the Term Sheet. On

                                                                       18 July 25, 2018, this Court entered an order approving the Settlement Motion [Docket No. 528] (the
                                                                       19 "Settlement Order"). Subsequently, the Debtor nominated Agent to be her agent for the purposes

                                                                       20 set forth in the Term Sheet. On July 27, 2018, the Debtor filed a "Debtor's Notice Of Motion And

                                                                       21 Motion For Order Confirming Dean Rallis As Agent Pursuant To Court Order Entered July 25,

                                                                       22 2018 (Dkt. #518)" [Docket No. 536] (the "Agent Appointment Motion"). The Court entered an

                                                                       23 order approving the Agent Appointment Motion on August 7, 2018 [Docket No. 553]. On August

                                                                       24 6, 2018, the Debtor filed a fully executed Term Sheet [Docket No. 547].

                                                                       25                    Pursuant to the Settlement Order and Term Sheet, the settling parties intended to

                                                                       26 give Agent full authority to act on the Debtor's behalf for all purposes with regard to certain

                                                                       27

                                                                       28


                                                                            SFW\ 2656928.3                                    4
                                                                      Case 2:18-bk-12429-NB          Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43               Desc
                                                                                                      Main Document    Page 5 of 21


                                                                        1 interests of the Debtor in certain identified limited liability companies and corporations, as

                                                                        2 identified in the Term Sheet (the "Agent Assets"). 1 The Agent Assets include, among other

                                                                        3 things, the Debtor's interest in Bridge Tavern, LLC. As of the Petition Date, Bridge Tavern, LLC

                                                                        4 leased a bar/tavern business located on the eastern edge of Downtown Los Angeles, located at

                                                                        5 1356 Palmetto Street, which did business as Villain's Tavern ("Villain's"). The Villain's business

                                                                        6 is now closed, and Bridge Tavern, LLC is in the process of vacating the Villain's premises.

                                                                        7                    In connection with vacating the Villain's premises, the Agent seeks to sell certain

                                                                        8 property – the Property -- which is currently located at the Villain's premises and formerly was

                                                                        9 utilized in connection with the operation of the Villain's business. After numerous discussions, the

                                                                       10 Agent has now reached an oral agreement with the Buyer that, upon Court approval of this motion
  A Professional Corporation




                                                                       11 and following Buyer's payment to the Agent of the Purchase Price, the Agent will sell to Buyer
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 whatever right, title, and interest the Estate may have in the Property.

                                                                       13                    The Agent is aware that at least one party has filed a UCC Financing Statement

                                                                       14 which may create a security interest in the Property—all others having been terminated. This
SulmeyerKupetz,




                                                                       15 financing statement is attached hereto as Exhibit 2. The secured party is identified as DeeAnna

                                                                       16 Staats. Agent desires to sell the Property free and clear of liens, claims, and interests, including

                                                                       17 the purported lien of DeeAnna Staats, with such interests to attach to the proceeds of the Sale.

                                                                       18                    As more fully set forth in Exhibit 1, the Property consists of equipment used in the

                                                                       19 operation of the Villain's business, including the following:          freezers, refrigerators, juicers,

                                                                       20 griddles, ranges, heaters, fire pits, chairs, tables, and cups. A more detailed list of the personal

                                                                       21 property subject to this proposed sale is attached hereto as Exhibit 1.

                                                                       22                                                     II.
                                                                       23                                 THE SALE SHOULD BE APPROVED
                                                                       24                    Section 363(b) of the Bankruptcy Code provides, in relevant part, that a trustee

                                                                       25

                                                                       26   1
                                                                           One of the provisions in the Term Sheet and Settlement Order is the preparation of a Power of
                                                                       27 Attorney, signed by the Debtor, conveying such powers and authority to the Agent. At this time,
                                                                          however, the Power of Attorney has not yet been finalized.
                                                                       28


                                                                            SFW\ 2656928.3                                    5
                                                                      Case 2:18-bk-12429-NB          Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43              Desc
                                                                                                      Main Document    Page 6 of 21


                                                                        1 “after notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

                                                                        2 property of the estate.” The standard to be applied in determining whether a sale should be

                                                                        3 authorized under section 363(b) is whether such sale is in the best interests of the estate and the

                                                                        4 price is fair and reasonable. See, generally, In re Canyon Partnership, 55 B.R. 520 (Bankr. S.D.

                                                                        5 Cal. 1985).

                                                                        6                    The Sale is in the best interest of the Estate. The Property, while it does possess

                                                                        7 some value, consists of property which (1) is used, and (2) must be used in the restaurant business

                                                                        8 and as such likely would not fetch a much higher price than the Purchase Price even if the Agent

                                                                        9 were to have additional months to market it to various parties, which time he does not have

                                                                       10 without having to incur significant additional expenses (e.g., rent for storage, moving costs, etc.).
  A Professional Corporation




                                                                       11 Bridge Tavern LLC's lease of the Villain's property expires on December 15, 2018. By that date,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 the Property will either need to be moved and stored (which will result in the Estate incurring

                                                                       13 substantial moving and storage costs), or abandoned. The Sale is superior to abandonment, and

                                                                       14 avoids the cost of moving or storing the Property with no guarantee that additional time will result
SulmeyerKupetz,




                                                                       15 in a higher purchase price.         The Agent has determined that the best solution under the

                                                                       16 circumstances is to sell the Estate's rights in the Property to the Buyer. The Buyer has agreed to

                                                                       17 remove the Property from the Villain's property premises by December 12, 2018, at 5:00 p.m., and

                                                                       18 the Agent will accept no higher and better offer from any other party, unless they too agree to
                                                                       19 remove all Property from the Villain's premises by that date.

                                                                       20                    The Agent has received no higher offer for the Property at this time. As such, the

                                                                       21 Agent's process for marketing and selling the Property has been fair, the Purchase Price is

                                                                       22 reasonable, and the Agent has a sound business justification for selling the Estate's interest in the

                                                                       23 Inventory.

                                                                       24                                                    III.
                                                                       25     THE COURT SHOULD APPROVE A SALE OF THE PROPERTY FREE AND CLEAR
                                                                       26                                OF LIENS, CLAIMS, AND INTERESTS
                                                                       27            The Agent seeks authority to complete the Sale free and clear of all liens, claims, and

                                                                       28 interests. The Agent is aware of only one entity that may possess a lien or interest in the Property.


                                                                            SFW\ 2656928.3                                    6
                                                                      Case 2:18-bk-12429-NB          Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43                   Desc
                                                                                                      Main Document    Page 7 of 21


                                                                        1 Pursuant to §363(f), a trustee may sell property of the bankruptcy estate “free and clear of any

                                                                        2 interest in such property of an entity,” if any one of the following five conditions is met:

                                                                        3                    (1)   Applicable non-bankruptcy law permits a sale of such property
                                                                                                   free and clear of such interest;
                                                                        4
                                                                                             (2)   Such entity consents;
                                                                        5
                                                                                             (3)   Such interest is a lien and the price at which such property is to
                                                                        6                          be sold is greater than the aggregate value of all liens on such
                                                                                                   property;
                                                                        7
                                                                                             (4)   Such interest is in bona fide dispute; or
                                                                        8
                                                                                             (5)   Such entity could be compelled, in a legal or equitable
                                                                        9                          proceeding, to accept money satisfaction of such interest.

                                                                       10 11 U.S.C. § 363(f).
  A Professional Corporation




                                                                       11            The Agent intends to notify the party identified in the UCC attached hereto as Exhibit 2 of
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 the Motion. Further, the Agent intends to notify all interested parties through the notice of Motion.

                                                                       13 Any party objecting to such Sale may file their objection with the Court and request a hearing on

                                                                       14 the Motion. If there is no objection, the parties will be deemed to have consented to the sale of the
SulmeyerKupetz,




                                                                       15 Property. See Veltman v. Whetzal, 93 F.3d 517 (8th Cir. 1996) (failure to object to proposed sale,

                                                                       16 coupled with agreement authorizing sale free of interest, constituted consent). Thus, pursuant to §

                                                                       17 363(f)(2), the Agent may sell the Property free and clear of any interest of entities other than the

                                                                       18 Estate because the noticed parties will be deemed to have consented to the sale of the Property if
                                                                       19 they make no objections to the Sale.

                                                                       20            Any liens, claims, or interests that any parties may have in the Property will attach to the

                                                                       21 proceeds of the Sale with the same validity, priority, and enforceability.

                                                                       22                                                      IV.
                                                                       23                              THE SALE IS PROPOSED IN GOOD FAITH
                                                                       24                    Section 363(m) of the Bankruptcy Code authorizes the Court to make a finding that

                                                                       25 a buyer is a good faith purchaser. A good faith purchaser of property is protected from the effects

                                                                       26 of reversal of the order authorizing a sale as long as the trial court finds that the purchaser acted in

                                                                       27 good faith and the aggrieved party fails to obtain a stay of the sale order.

                                                                       28                    Although the Bankruptcy Code does not define the term “good faith,” courts have


                                                                            SFW\ 2656928.3                                      7
                                                                      Case 2:18-bk-12429-NB          Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43                Desc
                                                                                                      Main Document    Page 8 of 21


                                                                        1 provided guidance as to the appropriate factors to consider. In essence, the purpose of Section

                                                                        2 363(m) is to disable courts from backtracking on promises with respect to bankruptcy sales in the

                                                                        3 absence of bad faith. Kham and Nate’s Shoes No. 2 v. First Bank, 908 F.2d 1351, 1355 (7th Cir.

                                                                        4 1990). Generally speaking, the requirement that a purchaser act in good faith speaks to the

                                                                        5 integrity of his conduct in the course of the sale proceeding and focuses primarily on the

                                                                        6 disclosure of all material sale terms and the absence of fraud or collusion. See, In re Pine Coast

                                                                        7 Enterprise, Ltd., 147 B.R. 30, 33 (Bankr. N.D. Ill. 1992); In re Abbotts Dairies of Pennsylvania,

                                                                        8 Inc., 788 F.2d 143, 147 (3rd Cir. 1986).

                                                                        9                    Here, the Buyer has offered to purchase the Property in good faith. The Buyer has

                                                                       10 no relation to the Debtor or the Agent. No other party has indicated a willingness to purchase the
  A Professional Corporation




                                                                       11 Property. Further, the Agent is willing to sell the Property to a third party who makes a higher and
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 better offer (provided that offeror removes the Property from the Villain's premises by December

                                                                       13 12, 2018 at 5:00 p.m.). Therefore, there are no facts which raise the specter of bad faith or call

                                                                       14 into question the propriety of the Sale. Pursuant to Section 363(m), the Court should therefore
SulmeyerKupetz,




                                                                       15 find that the Sale has been entered into in good faith. See, In re M Capital Corp., 290 B.R. 743

                                                                       16 (9th Cir. BAP 2003) (court may not make a finding of good faith in the absence of evidence, but

                                                                       17 may make such a finding if appropriate evidence is presented).

                                                                       18                                                     V.
                                                                       19                                              CONCLUSION
                                                                       20                    For the reasons set forth above, the Agent respectfully requests that the Court enter

                                                                       21 an order:

                                                                       22                    1.     Authorizing the Agent to sell the Property to the Buyer for the Purchase

                                                                       23 Price, or such other party as may make a higher and better offer for the Property without further

                                                                       24 order of the Court, free and clear of liens, claims, and interests, with any such liens attaching to the

                                                                       25 proceeds;

                                                                       26                    2.     Finding that the Buyer is entitled to the protections of 11 U.S.C. Section

                                                                       27 363(m);

                                                                       28                    3.     Authorizing the Agent to take all actions necessary or appropriate to


                                                                            SFW\ 2656928.3                                     8
                                                                      Case 2:18-bk-12429-NB       Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43                 Desc
                                                                                                   Main Document    Page 9 of 21


                                                                        1 effectuate the Sale; and

                                                                        2                    4.   Granting such other relief as the Court deems just and proper.

                                                                        3 DATED: November 16, 2018                   Respectfully submitted,

                                                                        4                                            SulmeyerKupetz
                                                                                                                     A Professional Corporation
                                                                        5

                                                                        6
                                                                                                                     By: /s/Steven F. Werth
                                                                        7                                                Alan G. Tippie
                                                                                                                         Mark S. Horoupian
                                                                        8                                                Steven F. Werth
                                                                                                                         Attorneys for Dean G. Rallis Jr., Agent
                                                                        9

                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18
                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            SFW\ 2656928.3                                  9
                                                                      Case 2:18-bk-12429-NB          Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43                Desc
                                                                                                      Main Document    Page 10 of 21


                                                                        1                               DECLARATION OF DEAN G. RALLIS JR.
                                                                        2                    I, Dean G. Rallis Jr., declare as follows:

                                                                        3            1.      I am an individual over the age of eighteen.

                                                                        4            2.      Except as otherwise indicated, all statements made herein are based on my personal

                                                                        5 knowledge or my review of relevant documents. If called to testify as a witness in this matter, I

                                                                        6 could and would competently testify under oath to the truth of the statements set forth herein.

                                                                        7            3.      I make this declaration in support of the attached "Agent's Motion For Order: (1)

                                                                        8 Authorizing Sale Of Estate’s Interest In Personal Property (Restaurant Equipment) Out Of The

                                                                        9 Ordinary Course Of Business, Free And Clear Of All Liens, Claims And Interests Without

                                                                       10 Overbid; (2) Determining That Buyer Is A Good Faith Purchaser; And (3) Waiving The Fourteen
  A Professional Corporation




                                                                       11 (14) Day Stay Prescribed By Rule 6004(h) Of The Federal Rules Of Bankruptcy Procedure" (the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 "Motion"). Capitalized terms in this declaration have the meaning given them in the Motion.

                                                                       13            4.      Pursuant to the Settlement Order and Term Sheet, the Debtor and other settling

                                                                       14 parties intended to give me full authority to act on the Debtor's behalf for all purposes with regard
SulmeyerKupetz,




                                                                       15 to certain interests of the Debtor in certain identified limited liability companies and corporations,

                                                                       16 as identified in the Term Sheet. The Agent Assets include the Debtor's interest in Bridge Tavern,

                                                                       17 LLC.

                                                                       18            5.      As of the Petition Date, Bridge Tavern, LLC leased a bar/tavern business located
                                                                       19 on the eastern edge of Downtown Los Angeles, located at 1356 Palmetto Street, which did

                                                                       20 business as Villain's Tavern. The Villain's Tavern business is now closed, and Bridge Tavern,

                                                                       21 LLC is in the process of vacating the Villain's premises.

                                                                       22            6.      In connection with vacating the Villain's premises, I seek to sell certain property –

                                                                       23 the Property -- which is currently located at the Villain's premises and formerly was utilized in

                                                                       24 connection with the operation of the Villain's business.

                                                                       25            7.      The Property consists of equipment used in the operation of the Villain's business:

                                                                       26 freezers, refrigerators, juicers, griddles, ranges, tables, bars, heaters, fire pits, chairs, tables, and

                                                                       27 cups. A more detailed description of the Property is set forth in the attached Exhibit 1.

                                                                       28            8.      After numerous discussions, I have now reached an oral agreement with the Buyer


                                                                            SFW\ 2656928.3                                     10
Case 2:18-bk-12429-NB   Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43   Desc
                         Main Document    Page 11 of 21
                                                                      Case 2:18-bk-12429-NB          Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43               Desc
                                                                                                      Main Document    Page 12 of 21


                                                                        1                               DECLARATION OF ALFRED M. MASSE
                                                                        2                    I, Alfred M. Masse, declare as follows:

                                                                        3            1.      I am an individual over the age of eighteen.

                                                                        4            2.      Except as otherwise indicated, all statements made herein are based on my personal

                                                                        5 knowledge or my review of relevant documents. If called to testify as a witness in this matter, I

                                                                        6 could and would competently testify under oath to the truth of the statements set forth herein.

                                                                        7            3.      I make this declaration in support of the attached "Agent's Motion For Order: (1)

                                                                        8 Authorizing Sale Of Estate’s Interest In Personal Property (Restaurant Equipment) Out Of The

                                                                        9 Ordinary Course Of Business, Free And Clear Of All Liens, Claims And Interests Without

                                                                       10 Overbid; (2) Determining That Buyer Is A Good Faith Purchaser; And (3) Waiving The Fourteen
  A Professional Corporation




                                                                       11 (14) Day Stay Prescribed By Rule 6004(h) Of The Federal Rules Of Bankruptcy Procedure" (the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 "Motion"). Capitalized terms in this declaration have the meaning given them in the Motion.

                                                                       13            4.      I am the managing member and principal of Broadway Advisors, LLC

                                                                       14 ("Broadway"). As a member of Broadway, I have served as a financial advisor to dozens of
SulmeyerKupetz,




                                                                       15 debtors in possession, chapter 7 and 11 trustees, and creditor's committees. In addition, I have

                                                                       16 served in roles as interim Chief Executive Officer, Chief Restructuring Officer, and Chief

                                                                       17 Financial Officer of numerous companies, most of those being in "distress".

                                                                       18            5.      I have particular knowledge of restaurant operations such as the Villain's business.
                                                                       19 In addition to restructuring Sizzler restaurants while at Baymark, I have been a minority owner in

                                                                       20 three successful restaurants, raised money for several others, and served as the president of the

                                                                       21 California Restaurant Association, the largest state restaurant association in the country,

                                                                       22 comprised of representatives of over 70,000 dining establishments.

                                                                       23            6.      In connection with the Motion, the Agent requested that I provide my opinion as to

                                                                       24 the value of the Property. I have reviewed list of Property, have had discussions with the Agent

                                                                       25 regarding the Property, and based upon my investigation of the Property and based upon my

                                                                       26 experience in the restaurant business, estimate the “replacement” value of the Property, if

                                                                       27 purchased new, to be approximately $75,000 - $90,000, with the majority of the value attributed to

                                                                       28 the two (2) twenty-eight handle beer systems (approximately $50,000 - $60,000). These two beer


                                                                            SFW\ 2656928.3                                    12
Case 2:18-bk-12429-NB   Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43   Desc
                         Main Document    Page 13 of 21
Case 2:18-bk-12429-NB   Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43   Desc
                         Main Document    Page 14 of 21




                         EXHIBIT 1
                                                                      Case 2:18-bk-12429-NB         Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43               Desc
                                                                                                     Main Document    Page 15 of 21


                                                                        1                                               EXHIBIT 12
                                                                        2 Arctic air 1 Dr. Freezer
                                                                          Everest 4' Undercounter Refrigerator
                                                                        3 Sunkist Juicer
                                                                          Kikico Ice Shaver Model EJ15 MK
                                                                        4 Royal 2' Charbroiler w/Stand
                                                                          Royal 12" Griddle w/Stand
                                                                        5 Imperial 6 Burner Range w/Convection Oven
                                                                          Royal 40lb. Gas Fryer
                                                                        6 Atosa 6' Sandwich Table
                                                                          Atosa 5' Undercounter Freezer
                                                                        7 Atosa 4' Undercounter Refrigerator
                                                                          Arctic Air 4' Undercounter Refrigerator
                                                                        8 4' Undercounter Refrigerator
                                                                          True 6' 2 Door Refrig. back Bar
                                                                        9 True 4' 2 Door Refrig. back Bar
                                                                          True 3' Undercounter Refrigerator
                                                                       10 2 - 28 Tap Beer Tap Rows w/Entire Beer System & extra Taps
                                                                          True 2 Glass Door Refrig. Back bar
  A Professional Corporation




                                                                       11 True 6' Refrig. 2 Dr. Back Bar
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                          5 - Lava & Mushroom Patio Heaters
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 4 - Portable Square Fire Pits
                                                                          35 - Ornate Table Bases
                                                                       13 70 - Metal Stack Chairs
                                                                          30 - Metal Bar Stools
                                                                       14 4 - High Top Round Bar Tables w/Ornate Bases
                                                                          2 - Maroon Chesterfield Style Sofas
SulmeyerKupetz,




                                                                       15 244 - Copper cups
                                                                          "Green Monster" Locker Bay Base w/Worktable Top
                                                                       16

                                                                       17

                                                                       18
                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27
                                                                            2
                                                                                     Price includes disassembly, removal, and transportation of the equipment listed.
                                                                       28


                                                                            SFW\ 2656928.3                                   14
Case 2:18-bk-12429-NB   Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43   Desc
                         Main Document    Page 16 of 21




                         EXHIBIT 2
Case 2:18-bk-12429-NB   Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43   Desc
                         Main Document    Page 17 of 21
Case 2:18-bk-12429-NB   Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43   Desc
                         Main Document    Page 18 of 21
       Case 2:18-bk-12429-NB                   Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43                   Desc
                                                Main Document    Page 19 of 21



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333 South
Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): AGENT'S MOTION FOR ORDER: (1) AUTHORIZING
SALE OF ESTATE’S INTEREST IN PERSONAL PROPERTY (RESTAURANT EQUIPMENT) OUT OF THE ORDINARY
COURSE OF BUSINESS, FREE AND CLEAR OF ALL LIENS, CLAIMS AND INTERESTS WITHOUT OVERBID; (2)
DETERMINING THAT BUYER IS A GOOD FAITH PURCHASER; AND (3) WAIVING THE FOURTEEN (14) DAY STAY
PRESCRIBED BY RULE 6004(h) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE; MEMORANDUM OF
POINTS AND AUTHORITIES; DECLARATIONS OF DEAN G. RALLIS JR. AND ALFRED M. MASSE will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) November
16, 2018 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

David I Brownstein on behalf of Creditor Bobs, LLC
david@brownsteinfirm.com

David I Brownstein on behalf of Interested Party Courtesy NEF
david@brownsteinfirm.com

Leonardo Drubach on behalf of Creditor ANEA ENTERPRISES, LLC
leo@9000LAW.COM

Merak E Eskigian on behalf of Interested Party Courtesy NEF
meskigian@gmlawplc.net, mgoshgarian@gmlawplc.net,mnewman@gmlawplc.net

Merak E Eskigian on behalf of Interested Party Pierre Cassanova
meskigian@gmlawplc.net, mgoshgarian@gmlawplc.net,mnewman@gmlawplc.net

Sandford L. Frey on behalf of Interested Party Pierre Cassanova
sfrey@leechtishman.com, jabrams@leechtishman.com;dmulvaney@leechtishman.com

Amir Gamliel on behalf of Creditor Odyssesus Investment Group, LLC
amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com;JDerosier@perkinscoie.com

Scott F Gautier on behalf of Special Counsel Robins Kaplan
sgautier@robinskaplan.com

Robert P Goe on behalf of Interested Party The Presbytery of the Pacific
kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com

Mark S Horoupian on behalf of Attorney Dean G. Rallis, Jr.
mhoroupian@sulmeyerlaw.com, ppenn@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com;ppenn@ecf.inforuptcy.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, ppenn@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com;ppenn@ecf.inforuptcy.com

Merdaud Jafarnia on behalf of Interested Party Courtesy NEF
bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com

Dare Law on behalf of U.S. Trustee United States Trustee (LA)
dare.law@usdoj.gov

Robert Mockler on behalf of Creditor Roman Catholic Archbishop of Los Angeles, a Corporation Sole
rmockler@mckoolsmithhennigan.com, robert-mockler-
0364@ecf.pacerpro.com,awallace@mckoolsmithhennigan.com,lmorrin@mckoolsmithhennigan.com,khom@mckoolsmithhennigan.com,sbyrd@mck
oolsmithhennigan.com

Robert Mockler on behalf of Creditor The Bird's Nest
rmockler@mckoolsmithhennigan.com, robert-mockler-
0364@ecf.pacerpro.com,awallace@mckoolsmithhennigan.com,lmorrin@mckoolsmithhennigan.com,khom@mckoolsmithhennigan.com,sbyrd@mck
oolsmithhennigan.com
       Case 2:18-bk-12429-NB                    Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43                                      Desc
                                                 Main Document    Page 20 of 21
Robert Mockler on behalf of Creditor The California Institute of The Sisters of The Most Holy and Immaculate Heart of the Blessed Virgin Mary
rmockler@mckoolsmithhennigan.com, robert-mockler-
0364@ecf.pacerpro.com,awallace@mckoolsmithhennigan.com,lmorrin@mckoolsmithhennigan.com,khom@mckoolsmithhennigan.com,sbyrd@mck
oolsmithhennigan.com

Randall P Mroczynski on behalf of Creditor TD Auto Finance LLC
randym@cookseylaw.com

David L. Neale on behalf of Creditor Committee Official Committee Of Unsecured Creditors
dln@lnbyb.com

David L. Neale on behalf of Interested Party Levene, Neale, Bender, Yoo & Brill L.L.P.
dln@lnbyb.com

Matthew D Pham on behalf of Interested Party Courtesy NEF
mpham@afrct.com, msinclair@afrct.com;afrctecf@afrct.com

Hamid R Rafatjoo on behalf of Creditor DeeAnna Staats
hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com

Kelly M Raftery on behalf of Creditor US Bank NA, successor trustee to Bank of America NA (successor to LaSalle Bank NA), as Trustee, on behalf
of the holders of the Thornburg Mortgage Securities Trust 2006-1 Mortgage Loan Pass-Through Ce
bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com

Kelly M Raftery on behalf of Interested Party Courtesy NEF
bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com

Dean G Rallis, Jr on behalf of Interested Party Courtesy NEF
drallis@afrct.com, msinclair@afrct.com;AFRCTECF@afrct.com;mpham@afrct.com;drallis@ecf.courtdrive.com

Ashish R Rawat on behalf of Creditor Shellpoint Mortgage Servicing
ashish.rawat@americaninfosource.com

Lindsey L Smith on behalf of Creditor Committee Levene, Neale, Bender Yoo & Brill LLP
lls@lnbyb.com, lls@ecf.inforuptcy.com

Lindsey L Smith on behalf of Creditor Committee Official Committee Of Unsecured Creditors
lls@lnbyb.com, lls@ecf.inforuptcy.com

Lindsey L Smith on behalf of Interested Party Levene, Neale, Bender, Yoo & Brill L.L.P.
lls@lnbyb.com, lls@ecf.inforuptcy.com

Howard Steinberg on behalf of Creditor Roman Catholic Archbishop of Los Angeles, a Corporation Sole
steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg on behalf of Creditor The Bird's Nest
steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg on behalf of Creditor The California Institute of The Sisters of The Most Holy and Immaculate Heart of the Blessed Virgin Mary
steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg on behalf of Defendant The Bird Nest, LLC
steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg on behalf of Plaintiff Roman Catholic Archbishop of Los Angeles
steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg on behalf of Plaintiff The Bird Nest, LLC
steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg on behalf of Plaintiff The California Institute of the Sisters of the Most Holy and Immaculate Heart of the Blessed Virgin Mary
steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

David A Tilem on behalf of Debtor Dana Hollister
davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;malissamurguia@tilemlaw.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;MalissaMurguia@ecf
.inforuptcy.com;DianaChau@tilemlaw.com;gabrielcruz@tilemlaw.com

David A Tilem on behalf of Plaintiff Dana Hollister
davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;malissamurguia@tilemlaw.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;MalissaMurguia@ecf
.inforuptcy.com;DianaChau@tilemlaw.com;gabrielcruz@tilemlaw.com

Alan G Tippie on behalf of Attorney Dean G. Rallis, Jr.
atippie@sulmeyerlaw.com, dwalker@sulmeyerlaw.com;atippie@ecf.inforuptcy.com;dperez@ecf.inforuptcy.com;dperez@sulmeyerlaw.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:18-bk-12429-NB                  Doc 718 Filed 11/16/18 Entered 11/16/18 16:47:43                                      Desc
                                                Main Document    Page 21 of 21
Alan G Tippie on behalf of Interested Party Courtesy NEF
atippie@sulmeyerlaw.com, dwalker@sulmeyerlaw.com;atippie@ecf.inforuptcy.com;dperez@ecf.inforuptcy.com;dperez@sulmeyerlaw.com

Alan G Tippie on behalf of Other Professional Rallis Jr., Agent Dean G.
atippie@sulmeyerlaw.com, dwalker@sulmeyerlaw.com;atippie@ecf.inforuptcy.com;dperez@ecf.inforuptcy.com;dperez@sulmeyerlaw.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Steven Werth on behalf of Attorney Dean G. Rallis, Jr.
swerth@sulmeyerlaw.com,
asokolowski@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;asokolowski@ecf.inforuptcy.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Interested Party Courtesy NEF
swerth@sulmeyerlaw.com,
asokolowski@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;asokolowski@ecf.inforuptcy.com;swerth@ecf.inforuptcy.com


                                                                                        Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) November 16, 2018 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Proposed Buyer:
Tim Grove
Kohn-Megibow Company
1341 North Kraemer Boulevard
Anaheim, CA 92806


                                                                                        Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 16, 2018 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

VIA PERSONAL DELIVERY
The Honorable Neil W. Bason
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street
Bin outside of Suite 1552
Los Angeles, CA 90012

                                                                                        Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 November 16, 2018                        Maria R. Viramontes                                   /s/Maria R. Viramontes
 Date                                     Printed Name                                          Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
